Order entered May 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00656-CV

                       IN RE WALLACE LANE SCHOOLER, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-53643-2012

                                            ORDER
                            Before Justices Lang, Fillmore and Evans

       Based on the Court’s opinion of this date, we DENY relator’s May 22, 2015 Petition for

Writ of Habeas Corpus Or, Alternatively, Writ of Mandamus. We DENY relator’s May 22,

2015 Emergency Motion for Temporary Relief. We ORDER relator to bear the costs of this

original proceeding. We DIRECT the Clerk of Court to deliver an electronic copy of this order

and accompanying opinion to all parties, Terry G. Box, Collin County Sheriff, and the Honorable

Jill Willis, Presiding Judge of the 429th Judicial District Court, Collin County, Texas.


                                                       /s/   DAVID EVANS
                                                             JUSTICE